            Case 1:19-cv-02309-LGS Document 1 Filed 03/14/19 Page 1 of 11



LEE LITIGATION GROUP, PLLC
C.K. Lee (CL 4086)
William Brown (WB 6828)
30 East 39th Street, Second Floor
New York, NY 10016
Tel.: 212-465-1188
Fax: 212-465-1181
Attorneys for Plaintiff and FLSA Collective Plaintiffs

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARUGA LLIGUICOTA,
on behalf of herself and FLSA Collective Plaintiffs,

                Plaintiff,                                 Case No.:

                                                           COLLECTIVE ACTION
                                                           COMPLAINT
       v.
                                                           Jury Trial Demanded


CARA NAILS, INC. d/b/a Cara Nails
and EUN HI HONG

                Defendants.


       Plaintiff, MARUGA LLIGUICOTA (hereinafter, “Plaintiff”), on behalf of herself and

FLSA Collective Plaintiffs, by and through her undersigned attorney, hereby files this Complaint

against Defendants, CARA NAILS, INC. d/b/a Cara Nails (“Corporate Defendant”) and EUN HI

HONG (“Individual Defendant”, collectively with Corporate Defendant, “Defendants”), and states

as follows:




                                                1
            Case 1:19-cv-02309-LGS Document 1 Filed 03/14/19 Page 2 of 11



                                       INTRODUCTION

       1. Plaintiff alleges, pursuant to the Fair Labor Standards Act, as amended, 29 U.S.C.

§§201 et. seq. (“FLSA”), that she and FLSA Collective Plaintiffs are entitled to recover from

Defendants: (1) unpaid overtime, (2) unpaid minimum wages, (3) unlawful deductions from

wages, (4) liquidated damages and (5) attorneys’ fees and costs.

       2. Plaintiff further alleges that, pursuant to the New York Labor Law, she and FLSA

Collective Plaintiffs are entitled to recover from Defendants: (1) unpaid overtime, (2) unpaid

minimum wages, (3) unlawful deductions from wages, (4) unpaid spread of hours premium, (5)

liquidated damages and statutory penalties and (6) attorneys’ fees and costs.

       3. Plaintiff further alleges that she is entitled to recover damages for breach of

employment contract from Defendants.

                                JURISDICTION AND VENUE

       4. This Court has jurisdiction over this controversy pursuant to 29 U.S.C. §216(b), 28

U.S.C. §§1331, 1337 and 1343, and has supplemental jurisdiction over state law claims of Plaintiff

and FLSA Collective Plaintiffs pursuant to 28 U.S.C. §1367.

       5. Venue is proper in the Southern District pursuant to 28 U.S.C. §1391.

                                           PARTIES

       6. Plaintiff, MARUGA LLIGUICOTA, is a resident of Queens County.

       7.    Upon information and belief, Defendant, CARA NAILS, INC. d/b/a Cara Nails, is a

domestic business corporation organized under the laws of New York, with a principal place of

business, and an address for service of process, located at 1722 FIRST AVENUE, New York, New

York, 10128.




                                                2
          Case 1:19-cv-02309-LGS Document 1 Filed 03/14/19 Page 3 of 11



        8. Upon information and belief, Defendant, EUN HI HONG, is the Chief Executive

Officer of Defendant, CARA NAILS, INC. d/b/a Cara Nails.

        9. Upon information and belief, EUN HI HONG exercised control over the terms and

conditions of Plaintiff’s employment and those of FLSA Collective Plaintiffs. With respect to

Plaintiff and other FLSA Collective Plaintiffs, EUN HI HONG exercised the power to (i) fire and

hire, (ii) determine rate and method of pay, (iii) set employee schedules, and (iv) otherwise affect

the quality of employment.

        10. At all relevant times, Defendant, CARA NAILS, INC. d/b/a Cara Nails, was and

continues to be an “enterprise engaged in commerce” within the meaning of the FLSA.

        11. At all relevant times, the work performed by Plaintiff and FLSA Collective Plaintiffs

was directly essential to the business operated by Defendants.

        12. Plaintiff has fulfilled all conditions precedent to the institution of this action and/or

such conditions have been waived.

                       FLSA COLLECTIVE ACTION ALLEGATIONS

        13. Plaintiff brings claims for relief as a collective action pursuant to FLSA Section 16(b),

29 U.S.C. § 216(b), on behalf of all non-exempt persons (including, but not limitied to massagists,

manicurists, pedicurists and receptionists) employed by Defendants on or after the date that is six

years before the filing of the Complaint in this case as defined herein (“FLSA Collective

Plaintiffs”).

        14. At all relevant times, Plaintiff and FLSA Collective Plaintiffs are and have been

similarly situated, have had substantially similar job requirements and pay provisions, and are and

have been subjected to Defendants’ decisions, policies, plans, programs, practices, procedures,

protocols, routines, and rules, all culminating in a willful failure and refusal to pay them proper


                                                  3
          Case 1:19-cv-02309-LGS Document 1 Filed 03/14/19 Page 4 of 11



wages due to time-shvaing, minimum wages and overtime compensation at the rate of one and one

half times the regular hourly rate for work in excess of forty (40) hours per workweek. The claims

of Plaintiff stated herein are essentially the same as those of FLSA Collective Plaintiffs.

       15. The claims for relief are properly brought under and maintained as an opt-in collective

action pursuant to § 16(b) of the FLSA, 29 U.S.C. § 216(b). The FLSA Collective Plaintiffs are

readily ascertainable. For purposes of notice and other purposes related to this action, their names

and addresses are readily available from Defendants. Notice can be provided to the FLSA

Collective Plaintiffs via first class mail to the last address known to Defendants.

                                    STATEMENT OF FACTS

       16. From in or around September 2017 until in or around September 2018, Plaintiff,

MARUGA LLIGUICOTA, worked as a manicure, masseuse and pedicurist for Defendants’ nail

salon located at 1722 1st Avenue, New York, NY 10128.

       17. During her employment, MARUGA LLIGUICOTA was scheduled to work 5 days a

week, from 9:30 a.m. to 8:00 p.m., for a total amount of 52.5 hours per week. From the start of her

employment until January 2018, Plaintiff MARUGA LLIGUICOTA was paid $8.00 per hour.

From January 2018 until September 2018, she was paid $9.00 per hour. In addition, all tips were

paid in cash during Plaintiff MARUGA LLIGUICOTA’s employment.

       18. At all relevant times, Defendants paid Plaintiff MARUGA LLIGUICOTA as well as

FLSA Collective Plaintiffs at hourly rates below the standard minimum wage. Defendants were

not entitled to claim any tip credit allowance under the FLSA or NYLL because Defendants (i)

failed to properly provide tip credit notice in violation of the FLSA; (ii) failed to inform them that

the tip credit claimed by Defendants cannot exceed the amount of tips actually received by them

in violation of the FLSA; (iii) failed to inform them that all tips received by them are to be retained



                                                  4
          Case 1:19-cv-02309-LGS Document 1 Filed 03/14/19 Page 5 of 11



by them except pursuant to a valid tip pooling arrangement in violation of the FLSA, (iv) failed to

inform them that tip credit will not apply unless they have been informed of the foregoing tip credit

notice requirement in violation of the FLSA, (v) claimed tip credit for all hours worked despite

having caused tipped employees to engage in non-tipped duties for hours exceeding 20% of the

total hours worked each workweek in violation of the FLSA and NYLL, (vi) failed to accurately

track daily tips earned or maintain records thereof, (vii) failed to properly provide tip credit notice

at hiring and annually thereafter in violation of the NYLL, and (viii) failed to provide a proper

wage statement with every payment of wages informing Plaintiff and other tipped employees of

the amount of tip credit deducted for each payment period, in violation of the NYLL.

       19. In addition Defendants improperly took a tip credit that exceeded the maximum

permissible tip credit under the New York Labor Law and applicable regulations.

       20. Despite Plaintiff being required to work through her lunch break throughout her

employment, Defendants still deducted thirty (30) minutes per day from Plaintiff’s workhours.

       21. Plaintiff MARUGA LLIGUICOTA received her compensation completely in cash, and

was never provided with a pay stub while employed by Defendants.

       22. Although Plaintiff regularly worked in excess of forty (40) hours per workweek during

her employment, Defendants never paid her overtime premium for all hours worked in excess of

forty (40), as required under the FLSA and NYLL. She was only paid at a straight time rate for all

of her work hours in excess of forty (40) each week.

       23. During her employment by Defendants, Plaintiff regularly worked shifts exceeding ten

(10) hours in duration. However, she never received any spread of hours premium for working

such shifts, as required under the NYLL.




                                                  5
          Case 1:19-cv-02309-LGS Document 1 Filed 03/14/19 Page 6 of 11



        24. Defendants knowingly and willfully operated their business with a policy of not paying

Plaintiff and FLSA Collective Plaintiffs the FLSA overtime rate (of time and one-half) or the New

York State overtime rate (of time and one-half).

        25. Defendants knowingly and willfully operated their business with a policy of not paying

the New York State minimum wage to the Plaintiff and FLSA Collective Plaintiffs.

        26. Defendants knowingly and willfully operated their business with a policy of improperly

deducting from Plaintiff and FLSA Collective Plaintiffs’ wages.

        27. Defendants knowingly and willfully operated their business with a policy of not

providing a proper wage statement to Plaintiff and other non-exempt employees (including, but

not limited to massagists, manicurists, pedicurists and receptionists), in violation of the New York

Labor Law. Defendants knowingly and willfully operated their business with a policy of not

providing a proper wage notice to Plaintiff and other non-exempt employees at the beginning of

employment and annually thereafter, in violation of the New York Labor Law.

        28. Plaintiff retained Lee Litigation Group, PLLC to represent them and other employees

similarly situated in this litigation and have agreed to pay the firm a reasonable fee for its services.

                                    STATEMENT OF CLAIM

                                              COUNT I

                  VIOLATION OF THE FAIR LABOR STANDARDS ACT

        29. Plaintiff realleges and reavers Paragraphs 1 through 28 of this Complaint as if fully set

forth herein.

        30. At all relevant times, upon information and belief, Defendants were and continue to be

employers engaged in interstate commerce and/or the production of goods for commerce within




                                                   6
           Case 1:19-cv-02309-LGS Document 1 Filed 03/14/19 Page 7 of 11



the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207 (a). Further, Plaintiff is covered individual

within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207 (a).

       31. At all relevant times, Defendants employed Plaintiff within the meaning of the FLSA.

       32. Upon information and belief, at all relevant times, Defendant, CARA NAILS, INC.

d/b/a Cara Nails, had gross revenues in excess of $500,000.

       33. At all relevant times, Defendants had a policy and practice of refusing to pay Plaintiff

and FLSA collective Plaintiffs for all of their hours worked due to Defendants’ policy of time

shaving.

       34. At all relevant times, the Defendants had a policy and practice of refusing to pay

overtime compensation at the statutory rate of time and one-half to Plaintiff and FLSA Collective

Plaintiffs for their hours worked in excess of forty (40) hours per workweek.

       35. Defendants failed to pay Plaintiff and FLSA Collective Plaintiffs overtime

compensation in the lawful amount for hours worked in excess of the maximum hours provided

for in the FLSA.

       36. Defendants willfully violated Plaintiff’s and FLSA Collective Plaintiffs’ rights by

failing to pay them minimum wages in the lawful amount for hours worked. Defendants were not

entitled to take any tip credits under the FLSA, because they failed to properly provide notice to

all tipped employees that Defendants were taking a tip credit..

       37. Records, if any, concerning the number of hours worked by Plaintiff and FLSA

Collective Plaintiffs and the actual compensation paid to Plaintiff and FLSA Collective Plaintiffs

are in the possession and custody of the Defendants. Plaintiff and FLSA Collective Plaintiffs intend

to obtain these records by appropriate discovery proceedings to be taken promptly in this case and,




                                                 7
          Case 1:19-cv-02309-LGS Document 1 Filed 03/14/19 Page 8 of 11



if necessary, will then seek leave of Court to amend this Complaint to set forth the precise amount

due.

       38. Defendants knew of and/or showed a willful disregard for the provisions of the FLSA

as evidenced by their failure to compensate Plaintiff and FLSA Collective Plaintiffs at the statutory

rate of time and one-half for their hours worked in excess of forty (40) hours per week when

Defendants knew or should have known such was due.

       39. Defendants failed to properly disclose or apprise Plaintiff and FLSA Collective

Plaintiffs of their rights under the FLSA.

       40. As a direct and proximate result of Defendants’ willful disregard of the FLSA, Plaintiff

and FLSA Plaintiffs are entitled to liquidated damages pursuant to the FLSA.

       41. Due to the intentional, willful and unlawful acts of Defendants, Plaintiff and FLSA

Plaintiffs suffered damages, plus an equal amount as liquidated damages.

       42. Plaintiff is entitled to an award of their reasonable attorneys’ fees and costs pursuant to

29 U.S.C. §216(b).

                                             COUNT II

                     VIOLATION OF THE NEW YORK LABOR LAW

       43. Plaintiff realleges and reavers Paragraphs 1 through 42 of this Complaint as if fully set

forth herein.

       44. At all relevant times, Plaintiff was employed by the Defendants within the meaning of

the New York Labor Law, §§2 and 651.

       45. Defendants willfully violated Plaintiff’s rights by failing to pay Plaintiff overtime

compensation at rates not less than one and one-half times the regular rate of pay for each hour

worked in excess of forty hours in a workweek.



                                                 8
         Case 1:19-cv-02309-LGS Document 1 Filed 03/14/19 Page 9 of 11



       46. Defendants willfully violated Plaintiff’s rights by failing to pay minimum wages in the

lawful amount for hours worked. Defendants were not entitled to take any tip credits under the

NYLL, because they (i) failed to properly provide notice to all tipped employees in their native

language that Defendants were taking a tip credit in violation of the NYLL, (ii) failed to provide

wage statements that listed the tip credit allowance claimed as part of the minimum wage, and (iii)

caused tipped employees to engage in non-tipped duties exceeding 2 hours or 20% of each

workday in violation of NYLL. In addition Defendants took an impermissibly excessive tip credit.

       47. Defendants willfully violated Plaintiff’s rights by failing to pay Plaintiff spread of

hours premium for all days worked in exceed of ten (10) hours.

       48. Defendants willfully violated Plaintiff’s rights by operating their business with a policy

and practice of time shaving and refusing to pay Plaintiff for the compensation earned due to off-

the-clock work.

       49. Defendants knowingly and willfully operated their business with a policy of not

providing a proper wage statement to Plaintiff and other non-exempt employees, in violation of

the New York Labor Law.

       50. Defendants knowingly and willfully operated their business with a policy of not

providing a proper wage notice to Plaintiff and other non-exempt employees at the beginning of

employment and annually thereafter, in violation of the New York Labor Law.

       51. Due to the Defendants’ New York Labor Law violations, Plaintiff and other non-

exempt employees are entitled to recover from Defendants their unpaid overtime, unpaid minimum

wages, unpaid spread of hour premium, unpaid wages due to time-shaving, statutory penalties,

damages for unreasonably delayed payments, reasonable attorneys’ fees, and costs and

disbursements of the action.



                                                 9
            Case 1:19-cv-02309-LGS Document 1 Filed 03/14/19 Page 10 of 11



                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of herself and FLSA Collective Plaintiffs, respectfully

request that this Court grant the following relief:

       a.       A declaratory judgment that the practices complained of herein are unlawful under

                the FLSA and the New York Labor Law;

       b.       An injunction against Defendants and their officers, agents, successors, employees,

                representatives and any and all persons acting in concert with them as provided by

                law, from engaging in each of the unlawful practices, policies and patterns set forth

                herein;

       c.       An award of unpaid overtime compensation due under the FLSA and the New York

                Labor Law;

       d.       An award of unpaid minimum wages due under the New York Labor Law;

       e.       An award of unpaid spread of hour premium under the New York Labor Law;

       f.       An award of liquidated and/or punitive damages as a result of Defendants’ willful

                failure to pay overtime compensation, minimum wages and unpaid wages dut to

                time-shaving pursuant to 29 U.S.C. § 216;

       g.       An award of liquidated and/or punitive damages as a result of Defendants’ willful

                failure to pay overtime compensation, minimum wages, unpaid wages due to time-

                shaving and spread of hour premium pursuant to the New York Labor Law;

       h.       An award of statutory penalties, and prejudgment and post-judgment interest;

       i.       An award of costs and expenses of this action together with reasonable attorneys’

                and expert fees; and

       j.       Such other and further relief as this Court deems just and proper.



                                                 10
         Case 1:19-cv-02309-LGS Document 1 Filed 03/14/19 Page 11 of 11




                                           JURY DEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands trial by

jury on all issues so triable as of right by jury.

Dated: March 13, 2019

                                        Respectfully submitted,

                                        LEE LITIGATION GROUP, PLLC
                                        C.K. Lee (CL 4086)
                                        William Brown (WB 6828)
                                        30 East 39th Street, Second Floor
                                        New York, NY 10016
                                        Tel.: 212-465-1188
                                        Fax: 212-465-1181
                                        Attorneys for Plaintiff and FLSA Collective Plaintiffs



                                        By:           /s/ C.K. Lee
                                                 C.K. Lee, Esq. (CL 4086)




                                                     11
